IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                   : No. 494 MAL 2021
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
JONATHAN RIVERA,                                :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 23rd day of February, 2022, the Petition for Allowance of Appeal

is GRANTED. The issue as stated by petitioner is:


      Whether prejudice is presumed from the improper use at trial of post-arrest, post-
      Miranda silence, requiring the Commonwealth to show beyond a reasonable doubt
      that the error did not affect the verdict—or whether, as the Superior Court held, the
      standard that governs the use of pre-arrest silence, from which prejudice is not
      presumed, also governs constitutional harmless error from the improper use of
      post-arrest, post-Miranda silence?